[Cite as Schneider v. Clipper, 128 Ohio St. 3d 299, 2011-Ohio-6.]




            SCHNEIDER, APPELLANT, v. CLIPPER, WARDEN, APPELLEE.
        [Cite as Schneider v. Clipper, 128 Ohio St. 3d 299, 2011-Ohio-6.]
A habeas corpus petition is premature when the petitioner has an adequate
        remedy in the ordinary course of law by application for postconviction
        release on bail.
  (No. 2010-1544 — Submitted January 4, 2011 — Decided January 11, 2011.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 95208, 2010-Ohio-3427.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the
petition of appellant, Joanne Schneider, for a writ of habeas corpus to compel her
release from confinement on postconviction bail. Although “habeas corpus is the
proper vehicle to challenge excessive bail or refusal to set bail after a judgment of
conviction,” State ex rel. Pirman v. Money (1994), 69 Ohio St. 3d 591, 594, 635
N.E.2d 26, a habeas corpus petition is premature when the petitioner has an
adequate remedy in the ordinary course of law by application for postconviction
release on bail in the trial court or the court of appeals, see Brown v. Rogers
(1995), 71 Ohio St. 3d 570, 571, 645 N.E.2d 1241; App.R. 8(B). When the court
of appeals ruled on her habeas corpus petition, Schneider had motions pending in
the trial court for the reinstatement and continuation of bond pending appeal. The
court of appeals correctly denied the writ of habeas corpus because it was
premature. See Brown, 71 Ohio St. 3d at 571. “ ‘Like other extraordinary-writ
actions, habeas corpus is not available when there is an adequate remedy in the
ordinary course of law.’ ” Brown v. Bradshaw, 126 Ohio St. 3d 265, 2010-Ohio-
                            SUPREME COURT OF OHIO




3758, 933 N.E.2d 259, ¶ 1, quoting In re Complaint for Writ of Habeas Corpus
for Goeller, 103 Ohio St. 3d 427, 2004-Ohio-5579, 816 N.E.2d 594, ¶ 6.
                                                            Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             __________________
       Paul Mancino Jr., for appellant.
       R. Michael DeWine, Attorney General, and Diane Mallory, Assistant
Attorney General, for appellee.
                           ______________________




                                          2